Citation Nr: 0511425	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  02-10 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus disability.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1981 to September 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  A 
notice of disagreement was filed in March 2002, a statement 
of the case was issued in June 2002, and a substantive appeal 
was filed in July 2002.

The veteran was afforded a Board videoconference hearing in 
January 2005; the transcript is of record.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on his part.


REMAND

In March 2005, the Board received additional evidence from 
the veteran.  Certain items of the newly received evidence 
are merely duplicates of reports already in the claims file.  
One document simply sets forth additional argument by the 
veteran.  However, at least two items of evidence appear to 
be in the form of medical information copies from the 
Internet.  One particular item specifically addresses a 
situation where exposure to jet engine noise was linked to 
tinnitus.  

At the January 2005 Board hearing, it was explained to the 
veteran that if he submitted additional evidence, such 
evidence would need to be returned to the RO for preliminary 
review unless he expressly waived his right to such 
preliminary RO review.  See generally Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  The veteran has not submitted such a 
waiver, and the Board must therefore assume that he does want 
to exercise his right to have the RO review the new evidence 
as a preliminary matter.  

Accordingly, the case is hereby REMANDED for the following 
actions:

The RO should review the record, to 
specifically include the additional 
evidence submitted by the veteran in 
February 2005, and determine if service 
connection for tinnitus is warranted.  If 
the benefit remains denied, the veteran 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



